PER CURIAM.
Appellant was charged with driving under the influence of alcoholic beverages. He ultimately entered a plea of guilty and reserved the right to appeal the denial of a motion to dismiss on double jeopardy grounds. Appellant argued that because his driver’s license had already been suspended for the same incident, the criminal prosecution for driving under the influence constituted double jeopardy.
He now seeks review in this court based on a certified question from the county court. We decline to accept jurisdiction over this case as we believe this issue has been settled by the decisions of our sister courts. Davidson v. MacKinnon, 656 So.2d 223 (Fla. 5th DCA 1995); State v. Gregory, 648 So.2d 1220 (Fla. 2d DCA 1995); State v. Murray, 644 So.2d 533 (Fla. 4th DCA 1994); and Gomez v. State, 621 So.2d 578 (Fla. 3d DCA 1993).
This cause is hereby TRANSFERRED to the Escambia County circuit court.
MINER, WOLF and VAN NORTWICK, JJ., concur.